Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000426
                                                        28-JUN-2013
                                                        08:21 AM



                          SCWC-11-0000426

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

      HELEN E. PAGLINAWAN, individually and as the Trustee
      of the Helen E. Paglinawan, a Revocable Living Trust,
                  Petitioner/Plaintiff-Appellee,

                                vs.

           MICHAEL S.C. ROMPEL and KARLA LIMA ROMPEL,
               Respondents/Defendants-Appellants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000426; CASE NO. 1RC10-1-9873)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellee Helen E. Paglinawan’s

application for writ of certiorari filed on May 23, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, June 28, 2013.

Scott C. Arakaki
for petitioner                  /s/ Mark E. Recktenwald

Peter J. Lenhart                /s/ Paula A. Nakayama
for respondents
                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack